—Order, Supreme Court, New York County (Robert Lippman, J.), entered on or about October 15, 1992, which granted, in part, plaintiff’s motion for a preliminary injunction seeking to bar defendant from enforcing a restrictive covenant, but which prohibited plaintiff from disclosing certain information of a confidential nature, unanimously affirmed, with costs.
Enforcement of the restrictive covenant is warranted to the extent of prohibiting plaintiff from providing defendant’s competitors with confidential customer information acquired as a result of plaintiff’s employment as defendant’s President and Chief Executive Officer. Such information would give plaintiff an unfair opportunity and advantage over competitors who do not possess this information (see, Restatement of Torts § 757, comment b; Greenwich Mills Co. v Barrie House Coffee Co., 91 AD2d 398). Enforcement of the restrictive covenant to this extent can cause no irreparable harm to plaintiff, whom we note is currently gainfully employed by one of defendant’s competitors. Concur — Sullivan, J. P., Milonas, Ross, Kassal and Rubin, JJ.